Citation Nr: 1312566	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  06-25 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a separate compensable rating for service-connected left heel disability for the period prior to July 17, 2009.  

2.  Entitlement to a separate compensable rating for service-connected right heel disability for the period prior to July 17, 2009.  

3.  Entitlement to a rating in excess of 10 percent for service-connected left heel disability for the period on and after July 17, 2009.  

4.  Entitlement to a rating in excess of 10 percent for service-connected right heel disability for the period on and after July 17, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In April 2010, the Board remanded these issues for additional development.  The case has properly been returned to the Board for appellate consideration.  

Claims of entitlement to service connection for degenerative joint disease of the bilateral first metatarsophalangeal joints and entitlement to service connection for bilateral plantar fasciitis affecting the midfoot and forefoot were raised by December 2010 and July 2011 examination reports.  Those claims have not since been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over then and they are referred to the AOJ for appropriate action.  

The issues that are now before the Board involve only the ratings appropriate for the disabilities of the Veteran's bilateral heels for which service connection has already been established.  The anatomical location of those disabilities, his heels, necessarily encompasses the calcaneal insertion of the plantar fascia.  However, to the extent that disability of other parts of his feet may be related to his active service, whether directly or as secondary to his already service-connected disabilities, entitlement to compensation for such disability involves questions that extend beyond the scope of the issues before the Board and must therefore be addressed by the AOJ in the first instance.  For this reason the Board has referred such issues to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's service-connected left heel disability has resulted in pain that approximates moderate left foot injury since December 19, 2009.

2.  The Veteran's service-connected right heel disability has resulted in pain that approximates moderate right foot injury since December 19, 2009.

3.  The Veteran's service-connected left heel disability has not resulted in symptoms that approximate more than moderate left foot injury for any period since November 27, 2001.  

4.  The Veteran's service-connected right heel disability has not resulted in symptoms that approximate more than moderate right foot injury for any period since November 27, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for a separate rating of 10 percent, but not higher, have been met for service-connected left heel disability for the period from December 19, 2001 to July 17, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2012).

2.  The criteria for a separate rating of 10 percent, but not higher, have been met for service-connected right heel disability for the period from December 19, 2001 to July 17, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 5003, 5284 (2012).  

3.  The criteria for a rating higher than 10 percent for service-connected left heel disability have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 5003, 5284 (2012).  

4.  The criteria for a rating higher than 10 percent for service-connected right heel disability have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 5003, 5284 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, content complying notice was provided to the Veteran by way of a letter mailed to him in July 2009.  The letter informed the Veteran of what evidence was required to substantiate a claim for higher ratings for his service-connected left heel disability and service-connected right heel disability as well as his and VA's respective duties for obtaining evidence.  To the extent that notice was not provided prior to the initial adjudication of his claims, such defect did not result in prejudice to the Veteran.  In this regard, the Veteran had a meaningful opportunity to participate in the processing of his claims after the notice was sent and the AMC readjudicated the claims as recently as February 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All relevant, identified, and available evidence has been obtained.  

VA provided relevant examinations and obtained expert opinions with regard to the Veteran's service-connected left heel disability and service-connected right heel disability in November 2004, July 2009, and December 2010.  Addendums to the December 2010 examination report were provided in July 2011, December 2011.  These examinations and opinions are adequate because the examiners indicated sufficient review of the Veteran's relevant medical history, either through review of the claims file or by interview with the Veteran, described his disabilities in enough detail for the Board to make fully informed evaluations, and provided analysis, where needed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In April 2010, the Board remanded these matters so that VA could afford the Veteran an examination of his feet and readjudicate the claims.  There has been compliance with the Remand because VA provided an adequate examination in December 2010 (together with the addendum opinions) and readjudicated the claims in a February 2012 Supplemental Statement of the Case.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  As to claims of entitlement to an increased evaluation, as opposed to determining initial ratings, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was file until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110 (b)(2) (West 2002 & Supp. 2012).  

In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010), the effective date is no earlier than the date of the claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held as follows:

Thus, consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim. 

Id.  

An account of the procedural history of RO decisions regarding disability of the Veteran's feet is in order.  Service connection for degenerative joint disease of the bilateral hips, bilateral heels, and bilateral fingers was granted by a March 1992 rating decision and a 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5003, effective August 1, 1991.  In a March 2003 rating decision, the RO denied service connection for bilateral plantar fasciitis; the Veteran did not appeal that denial.  In a March 2005 rating decision, the RO granted separate 10 percent ratings for left knee osteoarthritis, left hand arthritis, and right hand arthritis, effective November 27, 2002.  In that rating decision, the RO recharacterized the Veteran's degenerative joint disease disability as osteoarthritis of multiple joints, including hips and feet, and assigned a noncompensable rating for the disability under 38 C.F.R. § 4.71a, Diagnostic Code 5003, effective November 27, 2002.  In an August 2009 rating decision, the RO discontinued the noncompensable rating for osteoarthritis of multiple joints, including hips and feet, effective July 17, 2009, and assigned separate 10 percent rating for both left and right heel osteoarthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5284, effective July 17, 2009.  

A rating decision codesheet from October 2012 shows that the RO changed the rating for osteoarthritis of multiple joints, including hips and feet, to 10 percent for the period from August 1, 1991 to November 27, 2002, assigned staged ratings for left heel osteoarthritis of noncompensable from November 27, 2002 and 10 percent from July 17, 2009, under a Diagnostic Code designation of 5003-5284, and assigned staged ratings for left heel osteoarthritis of noncompensable from November 27, 2002 and 10 percent from July 17, 2009, under a Diagnostic Code designation of 5003-5284.  Although there are two pages of the narrative portion of an October 2012 rating decision, those pages do not describe the action taken or the issues.  The codesheet indicates that these changes were made upon a finding of clear and unmistakable error under 38 C.F.R. § 3.105(a).  

In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  38 C.F.R. § 4.27 (2012).  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.  The hyphenated diagnostic code in this case indicates that degenerative arthritis, under Diagnostic Code 5003, was the service-connected disorder, and other foot injuries, under Diagnostic Code 5284, was a residual condition.  This hyphenated diagnostic code indicates that the service-connected disabilities on appeal have been rated by application of the criteria found at Diagnostic Code 5284.  The Board has considered application of all criteria reasonably raised by the record in an effort to maximize the ratings assigned but ultimately finds the most applicable criteria are those found at Diagnostic Code 5284.  

Arthritis is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Section 4.59 is to be interpreted broadly.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that application of 38 C.F.R. § 4.59 is not limited to arthritis claims and that the Board should address its applicability whenever its application is raised, whether by the claimant or the record).  

Under Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, a 30 percent rating is warranted for severe foot injuries, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The words moderate, moderately severe, and severe are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate the evidence of record to determine which characterization is most appropriate for the Veteran's left and right heel disorders.  38 C.F.R. § 4.2.

In a May 2001 VA outpatient medical report, the Veteran complained of intermittent pain and weakness in the right ankle.  On physical examination, the Veteran's right ankle appeared normal and had a normal range of motion.  No strength, neurological, or pulse abnormalities were noted.  The assessment was intermittent ankle pain, with pain not elicited during examination.  This is not evidence of a right or left heel disability.  

A September 2001 private medical records document the Veteran's report right and left foot pain of both heels as well as the right forefoot.  Functional limitations consistent of difficulty walking die to bilateral heel pain.  An October 2001 private medical report included a statement that the Veteran had bilateral pes planus and suffered from bilateral foot pain and the medical professional recommended custom orthotics.  There are reports from December 2001 through August 2002 documenting the Veteran's reports of pain in areas of his feet other than at the heels; e.g. at the head of metatarsals.  

A January 2003 VA general medical examination report documents that the Veteran complained of constant arthritis pain at a level of 1 on a scale from 1 to 10.  On physical examination, the Veteran had a full and normal range of motion of all joints and there was no additional decrease in any joint range of motion with flare-ups or repetitive motion.  A November 2004 VA joints examination report documents the Veteran's report that he had not missed work in the previous three years due to any joint problems.  The diagnosis included osteoarthritis of the feet without a significant change in symptomatology since 2003.  Flare-ups and repetitive motion did not decrease the Veteran's range of motion in his feet.  Medication kept his pain manageable so that he did not lose any time from employment and was not prevented from engaging in any employment activities or activities of daily living.

In a January 2006 letter, "C.B.," M.D. stated that the Veteran was bothered by pain in multiple joints, with an emphasis on his feet, knees, and hips.  The impression included a long history of diffuse musculoskeletal pain.  On examination, the Veteran's bilateral feet were clearly arthritic.  The examiner stated that the Veteran was functionally limited on a daily basis by his lower extremity arthritis symptoms.  The Veteran hobbled and was slow to move in the morning and after sitting.  He reported that he limited the amount of time standing and walking, and needed to sit down every 60 to 90 minutes.  Dr. C.B. stated that the Veteran's discomfort due to his lower extremity arthritis symptoms caused limitation in his daily functions.  

In July 2009, the Veteran underwent a VA fee-based medical examination to determine the extent of disability due to arthritis of his hips and feet.  That report documents the Veteran's reports of pain involving his ankles, toes, and forefoot that the Veteran described as a pain level of 8 on an increasing scale of 1 to 10.  The Veteran's bilateral feet had painful motion, tenderness, and heat, but no edema, disturbed circulation, weakness, atrophy, redness, or instability.  There was slight tenderness on palpation of the plantar surfaces the bilateral feet.  The Veteran's Achilles tendons were normal.  He did not have any limitation with standing and walking.  He required shoe inserts which did not relieve his pain and symptoms.  The diagnosis was osteoarthritis of the bilateral feet.  The subjective factors were pain and ankle giving way.  The objective factors were tenderness of the ankles and balls of the feet, painful movement of the toes, and bilateral foot heat.  The examiner opined that the effect of the disability on the Veteran's usual occupation was that he could only sit for one hour before experiencing stiffness and pain.  It was reported that the Veteran' continual bilateral foot pain and occasional ankle giving way caused slow movements.  

Pursuant to the Board's April 2010 Remand, VA afforded the Veteran an examination of his service-connected bilateral heel disability in December 2010.  The examiner recited a history of the Veteran's heel condition, noting that it began in 1984 with pain and an inability to stand or walk for long periods of time because of severe heel pain.  The report included a history that the Veteran began using shoe inserts and was presently using both special shoes and orthotics which helped his problem.  It was reported that the Veteran had no limitation as long as he was using his orthotics and special shoes.  On physical examination of the Veteran's feet, there was preservation of the long arches.  He had tenderness to palpation over the distal calcaneus and metatarsal arch distal to the long arch, but there was no evidence of synovitis, abnormal weightbearing, or callosity.  There was no evidence of abnormal weightbearing on the soles of the Veteran's shoes or feet.  Manipulation of the Veteran's forefoot and midfoot revealed no instability or pain on either side.  His Achilles tendons were midline.  The only diagnosis provided regarding the Veteran's feet was bilateral plantar fasciitis.

On x-ray examination, there was mild osteoarthritis of the first metatarsophalangeal joint, bilaterally.  There was also mild primus metatarsus varus in the left foot.  The Veteran's feet were otherwise normal, with no fractures, dislocations, bone abnormalities, or soft tissue abnormalities.  The diagnoses listed on the radiology report were bilateral plantar fasciitis and bilateral osteoarthritis of the first metatarsophalangeal joints.  

A May 2011 deferred rating decision indicates that the claims file was being returned for additional development.  Specifically, this deferred rating decision noted that the diagnosis from the Board directed examination (conducted in December 2010) indicated that the Veteran did not have bilateral heel osteoarthritis but rather had bilateral plantar fasciitis and arthritis of the first metatarsophalangeal joints.  It asked that the examiner review the case and clarify the diagnosis.  The examiner did so in a June 2011 addendum, as follows:  

The veteran is incorrectly service connected for bilateral heel osteoarthritis.  His x-rays taken on October 16, 1986 reveal "minimal degenerative changes present at the right plantar insertion on the calcaneus without additional abnormality."  His symptoms of pain in the sole of his foot [are] the same as his pain is at this time.  This refers to the insertion of his right plantar fascia on the calcaneus and is not consistent with heel osteoarthritis. . . .  The medical opinion stands that his original diagnosis in 1986 was plantar fasciitis and no other information is pertinent.

July 2011 VA outpatient podiatry notes document that, on examination, the Veteran had mild edema of the feet.  He had a pronated foot type with no excessive adduction/abduction or prominence at the medial midfoot.  The Veteran had good muscle strength with equines present bilaterally.  He had adequate range of motion of the ankles and joints of his feet.  There was no crepitus.  There was tenderness along the plantar fascia, bilaterally, and it appeared that the Veteran's right leg was shorter.  The assessment was fasciitis, edema, and rule out leg length discrepancy.

In July 2011 the Veteran underwent a VA examination.  The report of that examination did not provide evidence favorable to whether a higher rating is warranted for his service-connected left and right heel disabilities.  

A July 2011 addendum to the July 2011 VA examination provided evidence relevant to the issues on appeal, as the examiner stated as follows:  

His problem in military service was bilateral plantar fasc[i]itis and the x[-]rays alleged to show "bilateral heel arthritis" in fact showed inflam[m]atory change[s] of the calcaneus at the insertion of his plantar fascia.  His symptoms and findings today are the same location and pain he had while on active duty.  The term arthritis means joint inflam[m]ation and his x[-]rays show no change[s] in articular surfaces of the calcaneus to suggest arthritis.  The changes shown are due to inflam[m]ation of the calcaneus' insertion site of the plantar fascia which is not a joint.  The term used in his military diagnosis may have meant to represent calcaneal apophysitis or inflam[m]ation of a tendon/ligament insertion point on the calcaneus.

The examiner then opined that the Veteran's first metatarsophalangeal degenerative joint disease was related to his chronic plantar fasciitis because of the gait disturbance and biomechanical imbalance caused by severe heel pain, which forced him to chronically bear weight on the metatarsophalangeal arch of both feet, which resulted in degenerative joint disease of the first metatarsophalangeal joint, bilaterally.

A December 2011 addendum to the December 2010 VA joints examination report stated as follows:  

I am not aware that plantar fasc[i]itis may have been called "heel arthritis" in the 1980s and I am not aware that plantar fasceitis (sic) goes by other diagnostic codes or terminology.  The Veteran was correctly granted service connection for a foot condition that he had on active duty, the condition is bilateral plantar fasc[i]itis with bilateral first [metatarsophalangeal] joint osteoarthritis.  After review again of the Veteran's [claims file] confirm this diagnosis using today's terminology for the condition, symptoms[,] and findings that the Veteran had then and has now.  The rationale is that his symptoms, findings, and complaints then and on his [December 2010] exam[ination] are more likely than not the same condition named above and described above.

The appeal perfected to the Board was of the RO's ratings of service-connected disability of each heel.  There has already been a division of the conditions of the Veteran's feet as to what is and is not service-connected in that service connection of left and right heel disabilities was established in 1992 and service connection for bilateral plantar fasciitis was specifically denied by a March 2003 rating decision.  The plantar fasciitis claim is now final and the Board does not have jurisdiction to review that issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.1103 (2012).  Accordingly, the Board addresses only the disability for which service-connection has been established, which, given the history of the case, is best treated as all disability of each heel, whether characterized as inflammation of the calcaneal insertion of the plantar fascia or as arthritis.  The Board concludes that, given the anatomical location of the service-connected disabilities, no division between conditions is feasible so all disability of each heel is to be considered when assigning ratings.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The other issues have been referred to the RO to address in the first instance.  Accordingly, the Board shall proceed to evaluate the ratings assigned for the Veteran's left and right heel symptoms, regardless of their characterization.

The Board also notes that the issues on appeal do not arise from a specific claim of entitlement to an increased rating for his service-connected bilateral heel disabilities.  Instead, the appeal arises from a notice of disagreement which was filed in response to the March 2005 rating decision in which the RO assigned a noncompensable rating for arthritis of the hips and feet, effective November 27, 2002.  That issue was included in the rating decision because the same decision separated out the Veteran's left knee osteoarthritis, which had previously been rated in conjunction with the Veteran's multiple joint arthritis.  The left knee issue itself originated from a November 2002 claim of entitlement to service connection for gout.  Accordingly, the Board finds that the issues on appeal originate from the November 27, 2002 claim.  As such, the period on appeal commenced on the first date that a factually ascertainable increase in disability occurred after November 27, 2001.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012).

The preponderance of evidence of record shows that the Veteran's left and right heel disabilities have consistently manifested by pain in both feet and that the pain has been treated with orthotics.  As noted above, prior to July 17, 2009, the Veteran's heel disabilities were rated under Diagnostic Code 5003, for degenerative arthritis.  Here, the Board has considered that criteria as well as the criteria under which his left and right heel disabilities have more recently been rated; those at Diagnostic Code 5284.  The Board has also taken into consideration the Veterans Court's explanations in DeLuca as well as 38 C.F.R. § 4.59, because regardless of the specific diagnosis as to the anatomical locations disability of which are service connected, the disabilities are musculoskeletal.  Application of those provisions result in a 10 percent evaluation, but no higher, for the entire period on appeal.  The Veteran's service-connected left and right heel disabilities result in pain with some limitation in standing and walking.  There is no range of motion specified in the Rating Schedule for the anatomical location of the Veteran's service-connected disabilities.  Hence, the rating for each disability approximates the minimum rating that can be assigned for that location, which is 10 percent, as indicated under Diagnostic Code 5284.  No higher rating is approximated under Diagnostic Code 5003.  

Indeed, the Board finds that criteria under Diagnostic Code 5284 are the most analogous to the Veteran's symptomatology throughout the entire period on appeal.  The preponderance of evidence of record shows that the manifestations of the Veteran's left and right heel disorders are best characterized as moderate in severity throughout the entire period on appeal.  The evidence clearly demonstrates that the Veteran experienced significant foot pain throughout the entire period on appeal.  This pain impacted his ability to stand and walk on a daily basis and required him to use orthoses and, eventually, customized shoes.  The findings present a disability picture approximating moderate foot injuries.  The first date after November 27, 2001, on which a factually ascertainable increase in disability occurred is December 19, 2001.  On that date, the Veteran was treated for bilateral foot pain, including discomfort caused by his orthotics.  

Thus, the Board finds that beginning on December 19, 2001, a separate 10 percent rating is warranted for the Veteran's service-connected left heel disability and a separate 10 percent rating is warranted for the Veteran's service-connected right heel disability.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2); 4.71a, Diagnostic Code 5284.

However, the Board finds that the neither his right heel disability nor his left heel disability approximate a higher rating for any period on appeal.  While the evidence shows that the Veteran's left and right heel disabilities result in pain, the functional impact of the disabilities remains low.  The Veteran has lost no time from work and he remains capable of accomplishing all occupational and personal activities with, at most, minimal limitations.  As the Veteran's left and right heel symptoms do not cause more than minimal functional impairment, the Board finds that these disabilities are best characterized as being less than moderately severe.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5284 at any point during the period on appeal.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 (2012).  

Also considered by the Board is whether awarding a 10 percent rating for the Veteran's service-connected left heel disability and a 10 percent rating for the Veteran's service-connected right heel disability for the period beginning on December 19, 2001 violates the rule against pyramiding and finds that it does not.  The rule against pyramiding is that evaluation of the same disability under various diagnoses or the same manifestation of a disability under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  Here, a 10 percent rating was in place for osteoarthritis of multiple joints, including hips and feet, form the period from August 1, 1991 to November 27, 2002.  That rating encompassed disability of multiple joints; not just his service-connected left heel disability and right heel disability.  The Board finds that separate 10 percent ratings for the period from December 19, 2001 to November 27, 2002 are warranted and given that the rating just referred to was for multiple joints, the Board finds that its grant of the Veteran's appeal in this regard is not pyramiding.  

These claims have also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's bilateral heel symptoms, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that a rating in excess of 10 percent would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); Hart, 21 Vet. App. 505.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2012).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans service connected disabilities of his heels are addressed by the criteria found in the Rating Schedule.  The criteria provided at Diagnostic Code 5284 is broad and the Board finds that it encompasses the Veteran's symptoms, which are pain at each heel.  His functional loss is due to the pain and does not rise to the level contemplated by moderately severe or severe foot injuries.  As the schedular criteria provides ratings for greater functional loss than what the Veteran experiences and encompasses his symptoms, the Board declines to remand this case for referral for extraschedular consideration.  

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's service-connected left heel disability and right heel disability do not meet the criteria for ratings in excess of those assigned herein.  Therefore, the claims for increased ratings beyond those assigned herein are denied.  There is no reasonable doubt to be resolved as to these issues.  .  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§  3.102, 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A separate 10 percent rating is granted for service-connected left heel disability, effective for the period from December 19, 2001 to July 17, 2009.  

A separate 10 percent rating is granted for service-connected right heel disability, effective for the period from December 19, 2001 to July 17, 2009.  

Entitlement to a rating higher than 10 percent for service-connected left heel disability is denied for all periods on appeal.  

Entitlement to a rating higher than 10 percent for service-connected right heel disability is denied for all periods on appeal.  



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


